Name: Council Regulation (EC) No 57/2004 of 27 October 2003 amending Commission Decision 2002/602/ECSC on administering certain restrictions on imports of certain steel products from the Russian Federation
 Type: Regulation
 Subject Matter: iron, steel and other metal industries;  international trade;  Europe
 Date Published: nan

 Avis juridique important|32004R0057Council Regulation (EC) No 57/2004 of 27 October 2003 amending Commission Decision 2002/602/ECSC on administering certain restrictions on imports of certain steel products from the Russian Federation Official Journal L 009 , 15/01/2004 P. 0001 - 0004Council Regulation (EC) No 57/2004of 27 October 2003amending Commission Decision 2002/602/ECSC on administering certain restrictions on imports of certain steel products from the Russian FederationTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof,Having regard to the proposal from the Commission,Whereas:(1) The Partnership and Cooperation Agreement establishing a partnership between the European Communities and their Member States, of the one part, and the Russian Federation, of the other part(1), entered into force on 1 December 1997.(2) Article 21 of the Partnership and Cooperation Agreement provides that trade in European Coal and Steel Community (hereinafter referred to as "the ECSC") products shall be governed by Title III, save for Article 15 thereof, and by the provisions of an agreement.(3) On 9 July 2002 the ECSC and the Government of the Russian Federation concluded such an Agreement on trade in certain steel products(2), approved on behalf of the ECSC by Commission Decision 2002/603/ECSC(3).(4) The ECSC Treaty expired on 23 July 2002. The Parties agreed pursuant to Article 10(2) of the Agreement on trade in certain steel products that it should be continued and that all rights and obligations should be maintained after such expiry.(5) The Government of the Russian Federation has requested, in accordance with Article 3(3) of the Agreement, to carry over certain amounts of the quantitative limits not used during the year 2002; the authorised carryover for each product group is as follows: 2186980 kg for SA1, 10802830 kg for SA1a, 4200000 kg for SA2, 2505046 kg for SA3, 0 for SA4, 272850 kg for SB1, 4200000 for SB2 and 11550000 for SB3.(6) In accordance with Article 3(4) of the Agreement, the Government of the Russian Federation has requested the transfer of 4000 tonnes from product group SB2 and 6000 tonnes from product group SB3 to product group SA1a.(7) The Parties entered into consultations as provided for in Agreed Minute No 2 of the abovementioned Agreement and concluded that the product coverage of the Agreement has to be extended to include also product groups SA5 and SA6, such extension being the subject of a new agreement amending the previous Agreement.(8) The Community approved the conclusion of the new Agreement, which entered into force on the day of its signature(4).(9) It is necessary to amend accordingly Commission Decision 2002/602/ECSC on administering certain restrictions on imports of certain steel products from the Russian Federation(5) to take account of the request for carryover, the request for the transfer and the new Agreement,HAS ADOPTED THIS REGULATION:Article 1Decision 2002/602/ECSC shall be amended as follows:1. Annex I is replaced by the text of Annex I hereto.2. Annex IV is replaced by the text of Annex II hereto.Article 2Imports into the Community of goods falling within product groups SA5 and SA6 accompanied by a surveillance document(6) issued before the date of entry into force of this Regulation shall not require an import authorisation as referred to in Commission Decision 2002/602/ECSC, notably in Article 2 thereof.Article 3The products listed in product groups SA5 and SA6 as defined in Annex I originating in the Russian Federation and imported into the Community as from 1 January 2003 shall be counted against the respective quantitative limits set out in Annex II for the year 2003.Article 4This Regulation shall enter into force on the 10th day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 27 October 2003.For the CouncilThe PresidentA. Matteoli(1) OJ L 327, 28.11.1997, p. 3.(2) OJ L 195, 24.7.2002, p. 55.(3) OJ L 195, 24.7.2002, p. 54.(4) See page 21 of this Official Journal.(5) OJ L 195, 24.7.2002, p. 38.(6) Issued in accordance with Commission Regulation (EC) No 76/2002 (OJ L 16, 18.1.2002, p. 3). Regulation as last amended by Regulation (EC) No 2385/2002 (OJ L 358, 31.12.2002, p. 125).ANNEX I"ANNEX ISA - FLAT-ROLLED PRODUCTSSA1 - Coils7208 10 007208 25 007208 26 007208 27 007208 36 007208 37 907208 38 907208 39 907211 14 107211 19 207219 11 007219 12 107219 12 907219 13 107219 13 907219 14 107219 14 907225 20 207225 30 00SA1a - Hot-rolled coils for re-rolling7208 37 107208 38 107208 39 10SA2 - Heavy plate7208 40 107208 51 107208 51 307208 51 507208 51 917208 51 997208 52 107208 52 917208 52 997208 53 107211 13 00SA3 - Other flat-rolled products7208 40 907208 53 907208 54 107208 54 907208 90 107209 15 007209 16 107209 16 907209 17 107209 17 907209 18 107209 18 917209 18 997209 25 007209 26 107209 26 907209 27 107209 27 907209 28 107209 28 907209 90 107210 11 107210 12 117210 12 197210 20 107210 30 107210 41 107210 49 107210 50 107210 61 107210 69 107210 70 317210 70 397210 90 317210 90 337210 90 387211 14 907211 19 907211 23 517211 29 207211 90 117212 10 107212 10 917212 20 117212 30 117212 40 107212 40 917212 50 317212 50 517212 60 117212 60 917219 21 107219 21 907219 22 107219 22 907219 23 007219 24 007219 31 007219 32 107219 32 907219 33 107219 33 907219 34 107219 34 907219 35 107219 35 907225 40 80SA4 - Alloyed products7226 20 207226 91 107226 91 907226 99 20SA5 - Alloyed quarto plates7225 40 207225 40 507225 99 10SA6 - Alloyed cold-rolled and coated sheets7225 50 007225 91 107225 92 107226 92 10SB - LONG PRODUCTSSB1 - Beams7207 19 317207 20 717216 31 117216 31 197216 31 917216 31 997216 32 117216 32 197216 32 917216 32 997216 33 107216 33 90SB2 - Wire rod7213 10 007213 20 007213 91 107213 91 207213 91 417213 91 497213 91 707213 91 907213 99 107213 99 907221 00 107221 00 907227 10 007227 20 007227 90 107227 90 507227 90 95SB3 - Other long products7207 19 117207 19 147207 19 167207 20 517207 20 557207 20 577214 20 007214 30 007214 91 107214 91 907214 99 107214 99 317214 99 397214 99 507214 99 617214 99 697214 99 807214 99 907215 90 107216 10 007216 21 007216 22 007216 40 107216 40 907216 50 107216 50 917216 50 997216 99 107218 99 207222 11 117222 11 197222 11 217222 11 297222 11 917222 11 997222 19 107222 19 907222 30 107222 40 107222 40 307224 90 317224 90 397228 10 107228 10 307228 20 117228 20 197228 20 307228 30 207228 30 417228 30 497228 30 617228 30 697228 30 707228 30 897228 60 107228 70 107228 70 317228 80 107228 80 907301 10 00"ANNEX II"ANNEX IVQUANTITATIVE LIMITS>TABLE>Note:SA and SB are product categoriesSA1 to SA6 and SB1 to SB3 are product groups."